*254Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Hieda Ann Keeler appeals the district court’s order granting the Defendants’ motions to dismiss and for summary judgment, and dismissing her claims. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in formal pauperis, we affirm for the reasons stated by the district court. Keeler v. Riverside Hosp., No. 4:12-cv-00148-AWA-TEM (E.D.Va. Feb. 19, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.